Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kirby Barnes appeals the district court’s order dismissing his complaint without prejudice for failing to serve the Defendant, Smithfield Foods, within 120 days of filing the complaint, pursuant to Fed.R.Civ.P. 4(m). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Barnes’ informal brief does not challenge the basis for the district court’s disposition, Barnes has forfeited appellate review of the court’s order. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.